

115 HR 6773 IH: School Bus Safety Act of 2018
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6773IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Mr. Cohen introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to issue rules requiring the inclusion of new safety
			 equipment in school buses, and for other purposes.
	
 1.Short titleThis Act may be cited as the School Bus Safety Act of 2018. 2.DefinitionsIn this Act:
 (1)3-point safety beltThe term 3-point safety belt has the meaning given the term Type 2 seat belt assembly in section 571.209 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (2)Automatic emergency braking systemThe term automatic emergency braking system means a crash avoidance system installed and operational in a vehicle that consists of— (A)a forward collision warning function—
 (i)to detect vehicles or objects ahead of the vehicle; and (ii)to alert the operator of the vehicle of an impending collision; and
 (B)a crash-imminent braking function to provide automatic braking when forward-looking sensors of the vehicle indicate that—
 (i)a crash is imminent; and (ii)the operator of vehicle is not reacting in a timely or appropriate manner.
 (3)Event data recorderThe term event data recorder has the meaning given the term in section 563.5(b) of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (4)School busThe term school bus has the meaning given the term schoolbus in section 30125(a) of title 49, United States Code. (5)SecretaryThe term Secretary means the Secretary of Transportation.
			3.School bus safety
 (a)Seat belt requirementNot later than 1 year after the date of enactment of this Act, the Secretary shall issue rules prescribing or amending motor vehicle safety standards under chapter 301 of title 49, United States Code, to require school buses with a gross vehicle weight rating of greater than 10,000 pounds to be equipped with a 3-point safety belt at each designated seating position.
 (b)Other safety equipment requirementsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue rules— (1)prescribing or amending motor vehicle safety standards under chapter 301 of title 49, United States Code, to require school buses to be equipped with—
 (A)an automatic emergency braking system; (B)an event data recorder; and
 (C)an electronic stability control system (as defined in section 571.136 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act)); and
 (2)amending part 383 of title 49, Code of Federal Regulations, to require not less than 30 hours of behind-the-wheel instruction for operators of school buses, which shall be accrued on public roads.
 (c)Obstructive sleep apneaNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Motor Carrier Safety Administration and the Administrator of the Federal Railroad Administration shall complete the rulemaking process and publish a final rule with respect to the advance notice of proposed rulemaking entitled Evaluation of Safety Sensitive Personnel for Moderate-to-Severe Obstructive Sleep Apnea (81 Fed. Reg. 12642 (March 10, 2016)).
 (d)Effective dateThe standards prescribed or amendments made pursuant to subsections (a) and (b) shall apply with respect to school buses manufactured in, or imported into, the United States on or after the date that is 1 year after the date on which the Secretary issues the rules required under the applicable subsection.
			4.Studies
			(a)Motion-Activated detection systems
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration (referred to in this section as the Administrator) shall complete a study with respect to the benefits of requiring school buses manufactured in, or imported into, the United States to be equipped with a motion-activated detection system that is capable of—
 (A)detecting pedestrians located near the exterior of the school bus; and (B)alerting the operator of the school bus of the pedestrians described in subparagraph (A).
 (2)RegulationsNot later than 1 year after the date on which the Administrator completes the study under paragraph (1), the Administrator shall issue rules requiring school buses manufactured in, or imported into, the United States to effectuate that requirement.
 (b)Safety belt alertNot later than 2 years after the date of enactment of this Act, the Administrator shall complete a study on the benefits of requiring school buses manufactured in, or imported into, the United States to be equipped with a system to alert the operator of the school bus if a passenger in the school bus is not wearing a 3-point safety belt equipped on the school bus.
 (c)RetrofittingNot later than 2 years after the date of enactment of this Act, the Administrator shall complete a study with respect to the benefits of requiring all school buses operating in the United States to be equipped with a 3-point safety belt at each designated seating position.
			5.Safety belt grant program
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall establish a grant program to provide grants to States to make subgrants to local educational agencies—
 (1)to assist the local educational agencies in purchasing school buses equipped with 3-point safety belts at each designated seating position; and
 (2)to assist the local educational agencies in modifying school buses already owned by the local educational agency to be equipped with 3-point safety belts at each designated seating position.
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 